DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2020-116282. Accordingly, the earliest effective filing date was recognized as 07/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING DEVICE COMPRISING A PLURALITY OF FIRST AND SECOND PROTRUSIONS.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  On lines 7-8 of claims 1 and 5, “light guide plate; and” should be changed to – light guide plate; .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 4:
On line 3, the claim cites “side surfaces”; however, it is unclear if the side surfaces are further defining of a side surface as cited on line 7 of base claim 1 or if the side surfaces are different or new surfaces. After careful review of Applicant’s disclosure, has best understood the side surfaces to be further defining of a side surface in claim 1. Accordingly, the examiner has interpreted “a side surface” as cited in claim 1 as – [[a]] at least one side surface – and “side surfaces” in claim 4 as – the at least one side surface[[s]] – in order to execute compact prosecution.
Re Claim 8:
For reasons similar to claim 4, the examiner has interpreted “a side surface” as cited in claim 5 as – [[a]] at least one side surface – and “side surfaces” in claim 8 as – the at least one side surface[[s]] – in order to execute compact prosecution.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al (US 20130016526 A1; “McCollum”) in view of Chang et al (US 20150055366 A1).
Re Claim 1 (as interpreted in the 35 U.S.C. 112 (b) section above):
McCollum discloses a light emitting device (shown in at least Figs 1-3 and described below) comprising: 
a light guide plate (light guide 2) including a plurality of first protrusions (light extracting optical elements 15’) on a first main surface (major surface 7) and a plurality of second protrusions (light extracting optical elements 15) on a second main surface (major surface 8) opposite to the first main surface (configuration and orientation shown in at least Fig 2); 
a light source (light source 6) disposed adjacent to a side surface of the light guide plate (disposed adjacent to light input edge 5 of 2 shown in at least Fig 2); and 
a light redirecting member (light redirecting member 4, shown in at least Figs 2-3 and 5) having a third main surface opposed to the first main surface (major surface 30 facing (or opposed to) 7) and a fourth main surface (major surface 31) opposite to the third main surface (configuration and orientation shown in Figs 2-3); and 

the light redirecting member (4) includes, on the third main surface (30), a plurality of third protrusions (light redirecting optical elements 32) extending along a first direction (since the plurality of third protrusions (32) are three dimensional shapes, it necessarily occurs that the plurality of third protrusions (32) extend in three perpendicular directions, specifically including a first direction that is perpendicular to (or intersecting) an arranged second direction described ahead, wherein the first direction is defined as direction parallel to the plane of 5 as shown in Fig 1 transposed with Fig 2; said differently, the first direction is the direction going into the plane of the view shown in Fig 2) and arranged in the second direction (arranged in the direction shown in Figs 2 and 5; second direction is the direction from 5 to the opposing side of light guide plate (2)), and 
the lenticular lens light focusing member (3) includes, on the sixth main surface (26), a plurality of fourth protrusions (light focusing optical elements 27) arranged along the first direction (arrangement shown in Figs 6-7 transposed with Fig 1) and extending along the second direction (configuration shown in Figs 6-7 transposed with Fig 1; the examiner notes the previous comments regarding extensions and three dimensional shapes).
With further regard to the light source (6), McCollum at least suggest the light source (6) is a plurality of light sources by the description in at least ¶ 0028 of (examples) of light sources include one or more solid-state light emitters. Therefore, it would have been obvious to 
With further regard to the light redirecting member (4), McCollum at least suggests light redirecting member comprises a prism sheet by the configurations shown in Figs 2-3 and 5. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized McCollum as at least suggesting a prism sheet.
With further regard to the light focusing member (3), McCollum at least suggests light focusing member comprises a lenticular lens by the configurations shown in Figs 1 and 6-7. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized McCollum as at least suggesting a lenticular lens.
McCollum does not explicitly describe: 
the first protrusions of the light guide plate are arranged along a first direction and extend along a second direction intersecting the first direction, and
the second protrusions of the light guide plate extend along the first direction and are arranged along the second direction.
Chang teaches:
first protrusions (first microstructure 140, Fig 1) of a light guide plate (main body 120) are arranged along a first direction (first extending direction D1) and extend along a second 
second protrusions (V-shape structure 180) of the light guide plate (180) extend along the first direction (D1) and are arranged along the second direction (D2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first and second protrusion of McCollum by the configuration of the first and section protrusions taught in at least principle by Chang, specifically including the intersectionality, for the benefit of reducing unintended bright and dark lines (Chang: ¶ 0006). 
Re Claim 2:
McCollum further discloses wherein a cross-sectional shape of each of the third protrusions (shape of 32) of the prism sheet (4) along the second direction is an triangle (triangular shape shown in at least Fig 3) whose vertex angle is located below a base (below portion of 4 excluding 32 and 32’).
With further regard to the triangle, McCollum at least suggest an equivalent triangle configuration to the claimed isosceles triangle for the purpose of redirecting light (shown in Fig 3). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized McCollum as at least suggesting an equivalent triangle configuration to the claimed isosceles triangle for the purpose of redirecting light.

Re Claim 3:
McCollum further discloses a reflection sheet (reflective element 20) disposed to face the second main surface of the light guide plate (disposed to face 8 of 2 as shown in Fig 3).
Re Claim 4 (as interpreted in the 35 U.S.C. 112 (b) section above):
McCollum further discloses wherein side surfaces (5) of the light guide plate include a first side surface (5) and a second side surface (side perpendicular to 5), and 
wherein the light source elements (elements of 6) include a plurality of first light source elements disposed adjacent to the first side surface of the light guide plate (evident by the configuration shown in Fig 1).
McCollum does not explicitly disclose a plurality of second light source elements disposed adjacent to the second side surface of the light guide plate.
The examiner takes Official Notice that the following configuration was well known within the art before the effective filing date:
 at least one side surface of a light guide plate include a first side surface and a second side surface, and 
light source elements include a plurality of first light source elements disposed adjacent to the first side surface of the light guide plate, and a plurality of second light source elements disposed adjacent to the second side surface of the light guide plate.
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Re Claim 5 (as interpreted in the 35 U.S.C. 112 (b) section above):
McCollum discloses a light emitting device (shown in at least Figs 1-3 and described below) comprising: 
a light guide plate (light guide 2) including a plurality of first protrusions (light extracting optical elements 15’) on a first main surface (major surface 7) and a plurality of second protrusions (light extracting optical elements 15) on a second main surface (major surface 8) opposite to the first main surface (configuration and orientation shown in at least Fig 2); 
a light source (light source 6) disposed adjacent to a side surface of the light guide plate (disposed adjacent to light input edge 5 of 2 shown in at least Fig 2); and 
a light redirecting member (light redirecting member 4, shown in at least Figs 2-3 and 5) having a third main surface opposed to the first main surface (major surface 30 facing (or opposed to) 7) and a fourth main surface (major surface 31) opposite to the third main surface (configuration and orientation shown in Figs 2-3); and 
a light focusing member (light focusing member 3) including a fifth main surface (light entrance surface 25) opposed to a fourth main surface (facing (or opposed to) 31) of the light redirecting member (4) and a sixth main surface (light exit surface 26) opposite to the fifth main surface (configuration and orientation shown in at least Figs 2-3), wherein 
the light redirecting member (4) includes a plurality of third protrusions (light redirecting optical elements 32) extending along a first direction (since the plurality of third protrusions (32) are three dimensional shapes, it necessarily occurs that the plurality of third first direction that is perpendicular to (or intersecting) an arranged second direction described ahead, wherein the first direction is defined as direction parallel to the plane of 5 as shown in Fig 1 transposed with Fig 2; said differently, the first direction is the direction going into the plane of the view shown in Fig 2) and arranged in the second direction (arranged in the direction shown in Figs 2 and 5; second direction is the direction from 5 to the opposing side of light guide plate (2)),
the lenticular lens light focusing member (3) includes a plurality of fourth protrusions (light focusing optical elements 27) arranged along the first direction (arrangement shown in Figs 6-7 transposed with Fig 1) and extending along the second direction (configuration shown in Figs 6-7 transposed with Fig 1; the examiner notes the previous comments regarding extensions and three dimensional shapes).
With further regard to the light source (6), McCollum at least suggest the light source (6) is a plurality of light sources by the description in at least ¶ 0028 of (examples) of light sources include one or more solid-state light emitters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize McCollum as at least suggesting a plurality of light sources.
With further regard to the light redirecting member (4), McCollum at least suggests light redirecting member comprises a prism sheet by the configurations shown in Figs 2-3 and 5. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), 
With further regard to the light focusing member (3), McCollum at least suggests light focusing member comprises a lenticular lens by the configurations shown in Figs 1 and 6-7. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized McCollum as at least suggesting a lenticular lens.
With further regard to the fourth protrusions (27), McCollum at least suggests an equivalent cross-sectional configuration of each of the fourth protrusions to the claimed a cross-sectional shape of each of the fourth protrusions includes an arc having a curvature of 35.21 + 15% for the purpose of focusing light (shown in at least Fig 3). Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize McCollum as at least suggesting an equivalent configuration cross-sectional configuration of each of the fourth protrusions to the claimed a cross-sectional shape of each of the fourth protrusions includes an arc having a curvature of 35.21 + 15%.
McCollum does not explicitly disclose: 

the second protrusions of the light guide plate extend along the first direction and are arranged along the second direction.
Chang teaches:
first protrusions (first microstructure 140, Fig 1) of a light guide plate (main body 120) are arranged along a first direction (first extending direction D1) and extend along a second direction (second extending direction D2) intersecting the first direction (intersection shown in Fig 1), and 
second protrusions (V-shape structure 180) of the light guide plate (180) extend along the first direction (D1) and are arranged along the second direction (D2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first and second protrusion of McCollum by the configuration of the first and section protrusions taught in at least principle by Chang, specifically including the intersectionality, for the benefit of reducing unintended bright and dark lines (Chang: ¶ 0006).
McCollum does not explicitly disclose a light emitting surface of each of the light source elements is disposed in the second direction.
Chang teaches a light emitting surface of each of plurality of light source elements (light emitting surface of each of the light source elements on light source 190) is disposed in the second direction (disposed in second extending direction D2).

Re Claim 6:
McCollum further discloses wherein a cross-sectional shape of each of the third protrusions (shape of 32) of the prism sheet (4) along the second direction is an triangle (triangular shape shown in at least Fig 3) whose vertex angle is located below a base (below portion of 4 excluding 32 and 32’).
With further regard to the triangle, McCollum at least suggest an equivalent triangle configuration to the claimed isosceles triangle for the purpose of redirecting light (shown in Fig 3). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized McCollum as at least suggesting an equivalent triangle configuration to the claimed isosceles triangle for the purpose of redirecting light.
Re Claim 7:
 McCollum further discloses a reflection sheet (reflective element 20) disposed to face the second main surface of the light guide plate (disposed to face 8 of 2 as shown in Fig 3).
Re Claim 8 (as interpreted in the 35 U.S.C. 112 (b) section above):
McCollum further discloses wherein side surfaces (5) of the light guide plate include a first side surface (5) and a second side surface (side perpendicular to 5), and 

McCollum does not explicitly disclose a plurality of second light source elements disposed adjacent to the second side surface of the light guide plate.
The examiner takes Official Notice that the following configuration was well known within the art before the effective filing date:
 at least one side surface of a light guide plate include a first side surface and a second side surface, and 
light source elements include a plurality of first light source elements disposed adjacent to the first side surface of the light guide plate, and a plurality of second light source elements disposed adjacent to the second side surface of the light guide plate.
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the light source elements of McCollum into the well-known configuration for the purpose of increasing the luminous intensity.

Conclusion
The prior art made of record, below, but not relied upon, above, is considered pertinent to applicant's disclosure.
McCollum et al (US 20130215122 A1) discloses a light emitting device comprising a lenticular lens.
Shiau et al (US 20110221999 A1) discloses a light emitting device comprising a lenticular lens.
Asano et al (US 20170131455 A1) discloses a light emitting device comprising first and second protrusions as well as a prims sheet.
Yan et al (Edge-Lighting Light Guide Plate Based on Micro-Prism for Liquid Crystal Display) discloses a light emitting device comprising first protrusions.
The remainder of NPL reference disclose structure and functionality pertinent to at least Applicant’s Fig 11.

Applicant’s representative is invited to schedule an interview with the examiner to discuss potential amendment language that would distinguish from the prior art of record (or at least overcome the rejection of record), not limited to but including wherein the area of lenticular lens at least substantially covers the area of the prism sheet (support in at least Fig 1).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875